Citation Nr: 1042551	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-34 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable rating for a service-connected 
muscle disorder in the Veteran's right calf. 

2.  Entitlement to a compensable rating for a service-connected 
skin disorder on the Veteran's chest. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran had active service from January 1951 to October 1952.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.    

Certain evidence of record indicates that the Veteran has 
neurological, arthritic, and circulatory disorders in his 
right leg that may relate to his service-connected right 
leg muscle injury.  See 38 C.F.R. § 3.310 (2010).  The 
medical evidence reflects the Veteran's complaints of 
swelling, limitation of motion, and foot drop, and notes 
his assertions that these symptoms warrant compensable 
evaluation based on the service-connected disorder.  The 
issues have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ), however.  As the Board does not have 
jurisdiction over them, they are referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record indicates that muscle disability 
associated with the Veteran's service-connected right calf injury 
has been slight during the period of appeal.     

2.  The medical evidence of record does not indicate that the 
Veteran's service-connected scar on his chest is deep, causes 
limited motion, is at least 144 square inches in size, is 
unstable, is painful on examination, or causes limitation of 
function.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for impairment of 
MG XI, right calf, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.73, Diagnostic Code 5311 (2010).

2.  The criteria for a compensable rating, for the Veteran's 
service-connected chest scar, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claims, and 
whether the claims have been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided the Veteran with VCAA notification in several letters 
from the RO dated between July 2006 and November 2009.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The Veteran was informed 
of the elements of his claims, and of the evidence necessary to 
substantiate the claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009) (notice need not be Veteran specific, provide alternative 
diagnostic codes or ask the Veteran to submit evidence indicative 
of daily life impairment).  The Veteran was advised of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claims.  VA requested from 
the Veteran relevant evidence, or information regarding evidence 
which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of notice 
as required under Pelegrini).  And though the Veteran was not 
provided with complete VCAA notification prior to the adverse 
rating decision on appeal, following full notice the claims on 
appeal were readjudicated in the December 2008 and April 2010 
supplemental statements of the case of record.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be 
provided to a claimant before the initial unfavorable RO 
decision).  See also Overton v. Nicholson, 20 Vet.App. 427 (2006) 
(a timing error may be cured by a new VCAA notification letter 
followed by a readjudication of the claim).  Based on this 
background, the Board finds VA's untimely notice in this matter 
to be harmless error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And the 
Veteran was provided with VA compensation medical examinations 
for his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claims here.

II.  The Merits to the Claims for Increased Rating

During service, the Veteran incurred two combat-related injuries.  
He incurred a shell fragment wound to his lower right leg.  And 
he incurred a burn injury to his chest.  In a January 1987 rating 
decision, the Veteran was service connected for residuals related 
to each of these injuries.  The RO assigned a noncompensable 
evaluation for each disorder, effective the date of the Veteran's 
claims for service connection in July 1986.  

In June 2006, the Veteran filed claims for increased ratings.  In 
the March 2007 rating decision on appeal, the RO denied his 
claims.  In this decision, the Board will assess whether a 
compensable rating has been warranted for either disorder from 
one year prior to the Veteran's claim for increased rating in 
June 2006.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  See 
also 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the Veteran is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b).

The Board will separately address the Veteran's claims for 
increase below.  

	Muscle Disorder

The RO rated the residuals of the Veteran's right calf wound 
under Diagnostic Code (DC) 5311 of 38 C.F.R. § 4.73.  That DC 
addresses muscle disability in muscle group (MG) XI.  The 
function of that muscle group is propulsion, plantar flexion of 
foot; stabilization of arch; flexion of toes; and flexion of 
knee.  The muscle group is comprised of the posterior and lateral 
crural muscles and the muscles of the calf.  The muscles include 
the triceps surae (gastrocnemius and soleus); tibialis posterior; 
peroneous longus; peroneous brevis; flexor hallucis longus; 
flexor digitorum longus; popliteus; and plantarus.  Id.  

Evaluating residuals of a muscle injury entails reviewing 
evidence pertaining to the initial injury, and reviewing the 
evidence pertaining to current disability.   

With regard to muscle disability in general, the Board notes that 
the cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, and 
impairment of coordination and uncertainty of movement.  Under 
Diagnostic Codes 5301 through 5323, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  See generally 38 C.F.R. § 4.73.

Under VA regulations, a "slight" muscle disability results from 
an injury that is a simple muscle wound without debridement or 
infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  Service department 
records must show a superficial wound with brief treatment and 
return to duty, as well as healing with good functional results.  
There must be no evidence of any of the cardinal signs or 
symptoms of muscle disability.  See 38 C.F.R. § 4.56 (d)(1)(ii).  
The objective findings must show that there is a minimal scar, 
and must be negative for evidence of a fascia defect, atrophy, or 
impaired tonus, as well as be negative for impairment of function 
or retained metallic fragments in the muscle tissue.  See 38 
C.F.R. § 4.56 (d)(1)(iii).

Moderate disability of muscles results from through and through 
or deep penetrating wound of short track from a single bullet, 
small shell, or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  It requires some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles results from through and 
through or deep penetrating wound with debridement, prolonged 
infection, sloughing of soft parts, and intermuscular scarring.  
It requires indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles compared 
with the sound side; and tests of strength and endurance compared 
with the sound side demonstrating positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles results from through and through 
or deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive debridement, 
prolonged infection, sloughing of soft parts, and intermuscular 
binding and scarring.  It requires ragged, depressed and adherent 
scars; loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area; and severe impairment on tests of 
strength, endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side.  38 C.F.R. § 
4.56(d)(4).  If present, the following are also signs of severe 
muscle disability: (a) x-ray evidence of minute multiple 
scattered foreign bodies; (b) adhesion of the scar; (c) 
diminished muscle excitability on electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not in 
the track of the missile; or (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  Id.

Finally, an open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a).  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.  38 C.F.R. § 4.56(b).

Again, evaluating residuals of a muscle injury entails reviewing 
the initial injury.  In this case, however, the Veteran's service 
treatment records are not in the claims file, and were apparently 
either lost or destroyed while in the possession of the 
government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) 
(where records are apparently lost while in the possession of the 
government, a heightened obligation applies to consider carefully 
the benefit-of-the-doubt rule). 

The Board has reviewed the evidence of record since the Veteran's 
claim in June 2006 to evaluate the current state of his disorder.  
But the Board has also reviewed earlier evidence of record to 
better understand the type of injury the Veteran initially 
sustained.  

Although the service treatment records are missing, the record 
nevertheless contains the October 1952 separation report of 
medical examination.  This report notes that during combat 
service in Korea in June 1952, the Veteran incurred shrapnel 
wounds to his right calf.  The report further indicates that the 
Veteran had "no impaired function."  Medical evidence dated 
around the time of the Veteran's 1986 claim for service 
connection - to include an October 1986 VA compensation 
examination report - also found no residuals of the calf injury.  
Importantly, October 1986 x-ray found no structural damage to the 
right lower extremity and found no foreign bodies in the right 
calf area.  Combined, this evidence suggests that the nature of 
the Veteran's initial injury was slight and superficial. 

However, certain evidence of record indicates that the Veteran's 
original injury was more serious.  The Board finds significance 
in the fact that the Veteran received the Purple Heart Medal for 
his injury.  And the Board notes a November 1986 statement of 
record from an acquaintance of the Veteran - who reports to being 
a registered nurse - in which she asserts that she knew the 
Veteran before and after his service in Korea.  In the statement, 
she indicated that the Veteran's original injury involved 
swelling, tenderness, and inflammation.  She attests that foreign 
objects protruded from the Veteran's calf, and that the Veteran's 
calf was infected and "festering" due to the shrapnel.  She 
indicated that a removed fragment was "needle sharp on the ends 
and was from 1/2 to 3/4 inch[es] in length."  

In sum, the evidence is in conflict with regard to the nature of 
the Veteran's original injury.  

The evidence of record dated since the Veteran's claim for 
increase is found in private and VA treatment records, in a May 
2008 VA compensation examination report, and in the Veteran's 
statements.    

The treatment records reflect the Veteran's complaints of 
swelling, pain, weakness, foot drop, and "burning" in his right 
lower extremity, as do his statements submitted into evidence.  
In these statements, moreover, the Veteran contends that these 
symptoms comprise residuals of the original shrapnel injury.  

The Board notes that lay testimony is competent to establish the 
presence of observable symptomatology.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  As such, the Board finds the Veteran's lay 
statements regarding the symptoms he currently experiences in his 
right lower extremity to be of relevance here.  But the Board 
also notes that laypersons are generally not capable of opining 
on matters requiring medical knowledge (e.g., whether a disorder 
relates to service).  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  As such, the Board must rely on medical evidence 
in determining which symptoms relate to the service-connected 
disorder.  On issues regarding etiology, the Veteran's statements 
are of limited probative value.  Issues regarding etiology and/or 
medical nexus are beyond his competence as a layperson.  

The May 2008 VA examiner noted the Veteran's complaints of pain, 
foot drop, and swelling.  The examiner stated that the record 
indicated that in the Veteran's original injury, he was 
"[e]xposed to exploding hand grenade with shrapnel injury to 
right calf [and] had migration of shrapnel and wood after 
injury."  But the examiner stated that the record indicated that 
the original injury did not entail injury to vital structures, 
nerves, bones, tendons, arteries, or veins.  She indicated that 
the original injury did not cause muscle herniation.  The 
examiner even stated that the record indicates that the Veteran 
sustained a superficial shrapnel wound.  She indicated that the 
Veteran did not experience a through and through injury, 
infection, intermuscular scarring, or loss of deep fascia or 
muscle substance.  

On examination, the May 2008 VA examiner noted the Veteran's 
right calf to measure larger than his left calf (45 vs. 41.5 
cm.).  She noted 2+ pedal and post tibial pulses bilaterally.  
The examiner indicated no decreased coordination, no increased 
fatigability, no weakness, no uncertainty of movement, and no 
flare ups.  The examiner noted the Veteran with full muscle 
strength of 5.  And the examiner noted some impairment in the 
Veteran's right ankle, but found that impairment unrelated to the 
service-connected muscle disorder.  

In closing her report, the VA examiner stated that the Veteran 
has complained for years about pain and swelling in his right 
lower extremity.  She indicated that the Veteran has experienced 
chronic swelling in his right calf area.  She noted that the 
Veteran had been diagnosed with venous insufficiency.  And she 
noted that the Veteran had undergone surgery in 2007 for varicose 
veins.  But the examiner stated that the Veteran had "been 
worked up for multiple etiologies with no frank evidence of 
residuals of his shrapnel injury."  

Under Code 5311, slight disability warrants a noncompensable 
evaluation, moderate disability warrants a 10 percent rating, 
moderately severe disability warrants a 20 percent rating, and 
severe disability warrants a 30 percent rating.  38 C.F.R. § 
4.73, Diagnostic Code 5311.

As indicated, the Veteran has been rated as 0 percent disabled 
during the appeal period for slight impairment.  So a rating 
increase would be warranted here if the evidence indicated 
moderate impairment.  

Due to the absence of service treatment records, the nature of 
the Veteran's original injury is not clear.  Certain evidence 
indicates that his original injury was superficial.  Other 
evidence indicates a significant injury, involving infection and 
retained foreign bodies.  

Nevertheless, the recent evidence dated from June 2005 will be 
controlling because the record is clear that the Veteran's 
original injury did not involve a through-and-through injury, a 
deep penetrating injury, loss of deep fascia, impairment of 
muscle tonus, sloughing off of soft parts, intermuscular 
scarring, bone fracture, ragged, depressed, and adherent scars, 
or tendon damage.  See 38 C.F.R. § 4.56.  Though the evidence 
indicates that the Veteran may have had infection and retained 
foreign bodies in the 1950s, the recent evidence, and the 
evidence dated since 1986, indicates that the Veteran has had no 
retained foreign bodies, and no infection, in his right calf.        

As indicated, the Veteran has complained of pain, weakness, 
numbness, foot drop, and swelling in his lower right extremity, 
and seems to believe that these symptoms relate to the original 
injury.  But no medical evidence of record relates these symptoms 
to the original evidence.  See Espiritu, supra.  And the 
objective medical evidence indicates that the Veteran's muscle 
injury does not have current residuals.  As noted, the May 2008 
VA examiner found MG XI to be sound.  She characterized the 
Veteran's muscle injury as superficial.  Measurements on 
examination indicating no atrophy or weakness support her 
characterization, moreover.  38 C.F.R. § 4.56(d).

With the O'Hare holding in mind, the Board has attempted to find 
evidence that would warrant a compensable rating here.  But the 
requisite evidence for an increase is simply not present in the 
record.  The appropriate characterization of the Veteran's 
disorder is slight.  A higher rating for moderate impairment 
would not be warranted.  38 C.F.R. § 4.73.  

The Board further notes that, when evaluating musculoskeletal 
disabilities, VA may grant a higher rating in cases in which 
functional loss is evident as a result of pain, weakness, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  But the 
Board finds a rating increase unwarranted under this authority.  
As noted, the May 2008 examiner found no such symptoms present 
that would be attributable to the Veteran's muscle disorder.  
Indeed, the bulk of the evidence indicates that the Veteran has 
continued to maintain strength and range of motion in right lower 
extremity.  In sum, his symptoms are no worse than slight so a 
compensable rating would be unwarranted under Deluca, or under DC 
5311.  

	Scar

Disabilities of the skin are rated under 38 C.F.R. § 4.118.  
Under this provision, a 10 percent evaluation is warranted under 
Diagnostic Code 7801 where a scar, that is not on the head, face, 
or neck, is deep or limits motion, and is at least 6 square 
inches in size.  38 C.F.R. § 4.118.  Under Diagnostic Code 7802, 
a 10 percent evaluation is warranted where a scar, that is not on 
the head, face, or neck, is superficial, does not cause 
limitation of motion, and is at least 144 square inches in size.  
Id.  Diagnostic Code 7803 provides a 10 percent rating for scars 
that are superficial and unstable.  Id.  Under Diagnostic Code 
7804, a 10 percent rating is warranted for scars that are 
superficial and painful on examination.  Id.  An unstable scar is 
one where, for any reason, there is frequent loss of covering of 
skin over the scar.  Id.  A superficial scar is one not 
associated with underlying soft tissue damage.  Id.  Under 
Diagnostic Code 7805, other scars are to be rated based on 
limitation of function of the part affected.  Id.

The relevant evidence of record dated from one year prior to the 
June 2006 claim for increase consists of VA and private treatment 
records, and an April 2010 VA compensation examination report.  
This evidence indicates that a noncompensable rating has been 
warranted here.  

The private and VA treatment records do not reference the 
Veteran's chest scar.  Meanwhile, the April 2010 VA examiner 
noted no visible scars on the chest.  As such, the examiner 
indicated no skin breakdowns.  And the examiner indicated no 
reports of pain from the Veteran.  Indeed, the examiner diagnosed 
the Veteran with "superficial burns non scarring."  The Board 
notes moreover that, in his several statements of record, the 
Veteran did not provide lay evidence indicating that his scar is 
deep, causes limited motion, is at least 144 square inches in 
size, is unstable, is painful on examination, or causes 
limitation of function.  See Layno, supra.  Based on this 
evidence, a noncompensable evaluation has been warranted here for 
the scars on the Veteran's chest.  

Finally, the Board has also considered the issue of whether a 
schedular evaluation assigned for either of the Veteran's 
disorders is inadequate, thus requiring that the RO refer a claim 
to the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 
Vet. App. 242 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when raised 
by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, the Board must then consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate. 
Specifically, when comparing the Veteran's overall disability 
picture with the level of disability contemplated by the Rating 
Schedule, the schedular evaluations regarding the Veteran's right 
calf and chest skin are not inadequate.  As noted above, higher 
ratings would be warranted here for worse symptoms, but the 
medical evidence reflects that such findings are not present in 
this case.  Therefore, the schedular evaluation is adequate and 
no referral is required.

The Board considered the doctrine of reasonable doubt in this 
matter.  However, as the preponderance of the evidence is against 
the claims for increase, the doctrine is not for application 
here.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to a compensable evaluation, for the Veteran's 
service-connected muscle disorder at MG XI, right calf, is 
denied.      

2.  Entitlement to a compensable evaluation for service-connected 
scar tissue on the Veteran's chest is denied.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


